Citation Nr: 0121531
Decision Date: 08/24/01	Archive Date: 12/03/01

DOCKET NO. 93-05 989               DATE AUG 24, 2001

On appeal from the decision of the Department of Veterans Affairs
Regional Office in Louisville, Kentucky

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans.

ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to December 1968
and from May 1974 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1990 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).
In January 1999, the Board denied the benefit sought and in
December 1999 the Board denied reconsideration. By a February 8,
2001 Order, the United States Court of Appeals for Veterans Claims
(Court) granted a joint motion of the veteran and the Secretary of
Veterans Affairs to vacate the January 1999 Board decision and to
remand the appeal back to the Board. Upon being informed that the
veteran had died on February 1, 2001, the Court entered a May 2001
Order vacating the Court's mandate, withdrawing its February 2001
Order, vacating the Board's December 1999 decision and dismissing
the appeal for lack of jurisdiction.

FINDINGS OF FACT

1. The veteran in this case served on active duty from June 1963 to
December 1968 and from May 1974 to January 1980.

2. On or about March 29, 2001, the Board was notified by the
Department of Veterans Affairs (VA) Regional Office, Louisville,
Kentucky, that the veteran died on February 1, 2001.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction
to adjudicate the merits of this claim. 38 U.S.C.A. 7104(a) (West
Supp. 2000); 38 C.F.R. 20.1302 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal.
As a matter of law, veterans' claims do not survive their deaths.
Zevalkink v. Brown, 102 F.3d

2 -

1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330,
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This
appeal on the merits has become moot by virtue of the death of the
veteran and must be dismissed for lack of jurisdiction. See 38
U.S.C.A. 7104(a) (West Supp. 2000); 38 C.F.R. 20.1302 (2000).

In reaching this determination, the Board intimates no opinion as.
to the merits of this appeal or to any derivative claim brought by
a survivor of the veteran. 38 C.F.R. 20.1106 (2000). 

ORDER 

The appeal is dismissed.

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

3 - 



